Effective April 30, 2014, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Summary of Key Information" is restated in its entirety as follows: Portfolio Manager(s) Portfolio Manager Since Title Eric B. Fischman Investment Officer of MFS Matthew D. Sabel April 2014 Investment Officer of MFS Effective April 30, 2014, the sub-section entitled "Portfolio Manager(s)" beneath the main heading "Management of the Fund" is restated in its entirety as follows: Portfolio Manager(s) Information regarding the portfolio manager(s) of the fund is set forth below. Further information regarding the portfolio manager(s), including other accounts managed, compensation, ownership of fund shares, and possible conflicts of interest, is available in the fund’s SAI. Portfolio Manager Primary Role Five Year History Eric B. Fischman Portfolio Manager Employed in the investment area of MFS since 2000 Matthew D. Sabel Portfolio Manager Employed in the investment area of MFS since 2009 1004589 1MEG-PM-SUP-021214
